DETAILED ACTION
Status of Claims
	Claims 1 and 3-19 are pending.
	Claims 6-14 are withdrawn from consideration.
	Claim 2 is cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objections to claims 3 and 5 are withdrawn in view of Applicant’s amendment.
	The previous rejections of claims 1 and 3-5 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendment.
	All other rejections from the previous Office action stand. New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siemens (GB 1534429).
Regarding claims 1, 3-5 and 15-17, Siemens discloses a cyanidic silver electrolyte for electrolytic deposition (page 1 lines 9-12) (= a silver electrolyte for the deposition of silver layers on substrates) comprising: 
Potassium silver cyanide in an amount of 46 g/L (Example 1) (= potassium silver cyanide),
Potassium cyanide in an amount of 75 g/L (Example 1) (= potassium cyanide),
Dibutyl sodium uranium naphthalene sulfonate including an amount of 0.07 to 7 g/L (= at least one grain refiner with a content of 0.2 to 10 g/L, wherein the at least one grain refiner is selected from naphthalene sulfonic acid, naphthalene sulfonic acid derivatives or mixtures thereof; Siemens discloses the claimed compound, the designation of the compound as either a grain refiner, wetting agent, etc. does not distinguish the instant claims),
Sodium lauryl sulfate in an amount of 0.07 to 7 g/L (page 2 lines 1-4 and 19-21) (= at least one dispersant with a content of 1 to 10 g/L; wherein said at least one dispersant comprises alkyl sulfates having C1-C20 alkyl groups which may be unsubstituted or optionally substituted, as applied to claim 3; Siemens discloses that one or more wetting agents may be included, page 1 lines 39-41, Siemens discloses both dibutyl sodium uranium naphthalene sulfonate and sodium lauryl sulfate as wetting agents),
Graphite having particle sizing including 1 to 10 microns (page 1 lines 35-37) in an amount of 10-100 g/L (page 1 lines 35-36) (= at least one solid component with a content of 1 to 150 g/L, wherein particles of the at least one solid component have an average particle size of 1 to 20 microns, as applied to claims 4-5).
The concentration ranges of Siemens for the potassium silver cyanide and potassium cyanide do not overlap the claimed range, however, they are close enough that one of ordinary skill in the art would expect the same or similar predictable result. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 A).  
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siemens (GB 1534429) in view of Myllymaki et al. (US 2017/0009350). 
Regarding claims 18-19, Siemans discloses the solid component having graphite particles as described above. Siemans fails to disclose wherein the at least one solid component is selected from the group consisting of MoS2, WS2, hexagonal boron nitride or mixtures thereof.
In the same or similar field of silver electrolytes, Myllymaki discloses that a silver electrolyte may comprise particles such as graphite, hexagonal boron nitride, MoS2.  Myllymaki discloses that soft particles reduce friction coefficient of the coating [0079].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an electrolyte comprising MoS2 particles because Myllymaki recognizes MoS2 as an equivalent to soft particles including graphite in the same field of endeavor.  It would have been obvious to one of ordinary skill in the art to simply substitute one known soft particle for another to produce the same or similar predictable result. 

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive. Regarding the argument on page 7 stating that Siemans only refers to a grain size.  The Examiner respectfully disagrees. Siemans states “…of graphite having a particle size of from 1 to 10 µm”. (page 1, lines 36-38, see below). 

    PNG
    media_image1.png
    217
    695
    media_image1.png
    Greyscale

On page 7 the argument is directed towards the concentration of the potassium silver cyanide and potassium cyanide stating that the concentration ranges of Siemens are outside the claimed range.  In response, Siemens discloses potassium silver cyanide in an amount of 46 g/L (Example 1) (= potassium silver cyanide) and potassium cyanide in an amount of 75 g/L (Example 1) (= potassium cyanide).  The Examiner acknowledges that the ranges are outside the claimed range, however, they are close enough that one of ordinary skill in the art would expect the same or similar predictable result. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 A).  The response does not appear to indicate the criticality to the claimed ranges. 
On page 7 the argument states that Siemens does not disclose the claimed naphthalene sulphonic acid, naphthalene sulphonic acid derivatives and mixtures thereof.  The Examiner respectfully disagrees. Siemens discloses dibutyl sodium uranium naphthalene sulfonate (page 2, line 2, see below). The designation of ‘grain refiner’ is not required.  The chemical compound is the same as claimed. 

    PNG
    media_image2.png
    175
    720
    media_image2.png
    Greyscale


On page 8 the argument states that the concentration range of the wetting agent of Siemens is outside the claimed range.  The Examiner respectfully disagrees.  Siemens discloses wherein the wetting agent and/or brightening agent should total 0.07 to 7 g/L (page 2 lines 19-21). The range of Siemens and the claimed range are overlapping. 
On page 8 the remarks state that Siemens discloses silver electrolytes that are different in their various components and in the amounts of each component.  The Examiner respectfully disagrees with this analysis. The disclosure of Siemens discloses the same components as currently claimed.  Regarding any differences in concentration, the Examiner acknowledges that the ranges are outside the claimed range for potassium silver cyanide and potassium cyanide, however, they are close enough that one of ordinary skill in the art would expect the same or similar predictable result. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 A).  The response does not appear to indicate the criticality to the claimed ranges. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795